DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “support member” in claims 28 and 37.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the recitations in line 3 of “that each include” render the claims indefinite as it  is unclear what element is referenced here to be including the following feature. It would appear that correction with “…each of the filter elements includes…” may resolve the issue.
Regarding claims 22-23 and 31-32, the recitations of “each filter element” lacks clear antecedent basis. Correction with “each of the filter elements” is recommended.
Regarding claim 30, the recitation of “each filter element” in lines 2 and 3 lacks clear antecedent basis. Correction with “each of the filter elements” is recommended.
Regarding claim 30, the recitation of “the upper end” creates confusion in line 5. Is this merely supporting the elements by a single upper end or is each element supported by each elements’ upper end? Correction with “the upper ends” would appear to resolve this concern.
Regarding claim 34, the recitation of “a top end thereof leaving a bottom end thereof free from support” creates confusion. Are the “top end” and “bottom end” of each of the filter elements the same as or different from the “upper end” and “lower free end” previously recited in claim 30?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22, 25-31, and 34-38 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Hobson (USP 3,100,190).
Regarding claim 21, Hobson discloses in figures 1-8 a filter (title) and method of arranging filter elements in a regenerative filter apparatus (implicitly Hobson is performing a method involving providing and arranging filter elements) that is comprised of a plurality of tubular shaped filter elements (N) that are arranged in an upright array (see in figure 3), that each include an elongated vertical side surface (see figure 3) and that each include an upper end (e.g. at or near 7 in figure 5) and a lower free end (e.g. at or near 7a in figure 5a), said method comprised of supporting the plurality of filter elements at the upper end thereof from a tube sheet (Tubesheet assembly discussed at C3/L1-20) that is supported across a filter housing (H) in order to arrange the plurality of filter elements in the upright array (C3/L1-35) and arranging adjacent filter elements so that they are disposed in close relative proximity in order to inhibit fluid turbulence, but defining a gap therebetween (see figures; note “close relative proximity” is a relative term; the filters are in a common housing and spaced apart, thus considered meeting the requirement of the claims).

Regarding claim 25, Hobson further provides wherein the tube sheet is for commonly supporting the plurality of filter elements at a top end thereof leaving a bottom end thereof free from support (see figure 3)
Regarding claim 26, Hobson further provides wherein each of the filter elements is a single layer filter element (O - note comprising open phrasing does not preclude the presence of additional layers).
Regarding claim 27, Hobson further provides wherein each of the filter elements is a double layer filter element (O along with prefilt material, C4/L1-15, filter aid).
Regarding claims 28-29, Hobson further provides a support member that is disposed within each of the filter elements in order to prevent differential pressure collapse of each of the filter elements as each of the filter elements becomes loaded with particulates or contaminants, wherein the support member comprises an elongated spring member (24, see figure 5).
Regarding claim 30, Hobson discloses in figures 1-8 a filter (title) and a method of forming a regenerative filter apparatus (note filter aid material implies regenerative nature, C4/L1-15 for example), the method comprising: arranging a plurality of filter elements in an upright array (see figure 3, filter elements N), such that each filter element includes an elongated vertical side surface and each filter element includes an upper end and a lower free end (note figure 5, upper end at or near 7, lower free end at or near 7a); supporting the plurality of filter elements at the upper end thereof from a 
Regarding claim 31, Hobson further provides forming each filter element with an outer sheath so that the gap is formed between facing respective elongated side surfaces (filter tubes N with sheath O).
Regarding claim 34, Hobson further provides wherein the tube sheet is for commonly supporting the plurality of filter elements at a top end thereof leaving a bottom end thereof free from support (see figure 3)
Regarding claim 35, Hobson further provides wherein each of the filter elements is a single layer filter element (O - note comprising open phrasing does not preclude the presence of additional layers).
Regarding claim 36, Hobson further provides wherein each of the filter elements is a double layer filter element (O along with prefilt material, C4/L1-15, filter aid).
Regarding claims 37-38, Hobson further provides a support member that is disposed within each of the filter elements in order to prevent differential pressure collapse of each of the filter elements as each of the filter elements becomes loaded with particulates or contaminants, wherein the support member comprises an elongated spring member (24, see figure 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23-24 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hobson (USP 3,100,190).
Regarding claims 23-24 and 32-33, Hobson provides all limitations set forth above. Hobson (see figures 3, 5) illustrates cylindrical filtering elements.
Hobson does not expressly provide for the gap being 1/5 or less the cross sectional width or the geometric proximity is 1/5 or less. However, Hobson clearly appreciates a gap between filter elements.
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have modified the gap to be 1/5 the cross section or less for the purpose of providing for routine optimization of the filter cartridge layout to fit a respective footprint requirement or for the purpose of reducing the space between cartridges to allow for more cartridges thus providing higher filter capacity. Further, the specific gap value does not appear to have any criticality or provide an unexpected benefit or result. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DAVID C MELLON/           Primary Examiner, Art Unit 1759